Case: 2:19-cv-01986-EAS-KAJ Doc #: 21 Filed: 04/29/20 Page: 1 of 1 PAGEID #: 1916

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
TAMARA D. FRAZIER RYAN, )
Plaintiff, ) Civil Action No. 2:19-cv-01986
)
Vv. ) JUDGE SARGUS
)
ANDREW SAUL, JUD
COMMISSIONER OF SOCIAL MAGISTRATE CE JOLSON
SECURITY, )
Defendant, )

ORDER
This cause coming before the Court on the joint motion of the parties, due notice having
been given, and the Court being fully advised,
IT IS THEREFORE ORDERED THAT:

1. The Parties’ Joint Motion for an Award of Attorney’s Fees under the Equal Access to
Justice Act (EAJA) is accepted and the Commissioner shall pay Plaintiffs attorney fees
in the amount of $3,800.00 and costs in the amount of $0.00, for a total of $3,800.00;

2. Counsel for the parties shall verify whether or not Plaintiff owes a preexisting debt to the
United States subject to offset, consistent with Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S.
586 (2010). If no such pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiffs counsel pursuant to the EAJA assignment signed by Plaintiff and
counsel; and

3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: ¢- 2AY- Zo Entered: ai _
